DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s election of Group 1, 1-20, did not indicate whether the election was with or without traverse. Examiner considers this election to be without traverse.  Applicant is required to cancel claims 21-31.	

Claim Objections
Claim 14 is objected to because of the following informalities:  Each claim should end with a single period.  Appropriate correction is required.
Claims 8-20 are objected to because not all the parameters and variables in the equations are defined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine (claim 1 of a device), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include: processes the data to determine one or more of the speed, wheel rotation direction, accumulated distance travelled, stationary status, acceleration, deceleration, wheel diameter, and grade of surface on which the wheel is in contact with.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  
Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “ an accelerometer configured to be mounted on a wheel or axle of a vehicle” is well-known, routine and conventional.  Therefore the claims are found to be patent ineligible.  
The elements of “a controller in communication with the accelerometer and configured to receive data from the accelerometer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Dependent claim(s) 2-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 7-20 are merely extensions of abstract ideas, of a mathematical relationship, with no additional elements.
	The additional limitations of claims 2-6 include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “an accelerometer configured to be mounted on a wheel or axle of a vehicle.” It is not clear whether the accelerometer is actually mounted on the wheel or axle of the vehicle.  Claims 2-20 are rejected for their dependency on a rejected claim base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2011/0066397 (Kranz).

Regarding claim 1,  Kranz discloses astandalone odometry device (FIG 1, “a wheel-hub mountable odometer” [0007]) comprising: 
an accelerometer configured to be mounted on a wheel or axle of a vehicle (“accelerometers 110 are placed on a mileage counting device which may be affixed to a wheel 105 of a vehicle” [0026]); and 
a controller in communication with the accelerometer and configured to receive data from the accelerometer, the controller processes the data to determine one or more of the speed, wheel rotation direction, accumulated distance travelled, stationary status, acceleration, deceleration, at least two accelerometers and a controller that receives signals from said accelerometers” [0009],  “coupled with information on the wheel diameter can be used to calculate a distance traveled by the wheel” [0030]).

Regarding claim 2, Kranz generally discloses the above device, and further discloses a second accelerometer (“two three axis accelerometers 110 are placed on a mileage counting device which may be affixed to a wheel 105 of a vehicle” [0026]);

Regarding claim 3,  Kranz generally discloses the above device, and further discloses a third accelerometer (“a system may have three accelerometers, referred to as center, left, and right, the acceleration vector of each referred to as a.sub.c, a.sub.L, and a.sub.r, respectively.” [0033]).

Regarding claim 4,  Kranz generally discloses the above device, and further discloses a fourth accelerometer (“at least two accelerometers and a controller that receives signals from said accelerometers” [0009]).

Regarding claim 5,  Kranz generally discloses the above device, and further discloses the accelerometer is dual axis (“the accelerometer preferably comprises a dual axis electronic accelerometer” [0005]).

Regarding claim 7,  Kranz generally discloses the above device, and further discloses the controller processes the data using one or more equations (“the vector acceleration of each accelerometer 110 is measured, which in this embodiment with 3-axis accelerometers is   …Therefore the angular rate of a device with an unknown offset can be directly measured according to one of” [0031]).

Regarding claim 15,  Kranz generally discloses the above device and further discloses the one or more equations comprise:

    PNG
    media_image1.png
    23
    428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    97
    279
    media_image2.png
    Greyscale
[0031] 
“where w is the angular rate of the device” [0032] thus w2 is angular acceleration α.

Regarding claim 16, Kranz generally discloses the above device and further discloses the one or more equations comprise:

    PNG
    media_image3.png
    26
    448
    media_image3.png
    Greyscale

Kranz

    PNG
    media_image2.png
    97
    279
    media_image2.png
    Greyscale
[0031]

Regarding claim 19, Kranz generally discloses the above device but does not explicilty disclose
the one or more equations comprise:

    PNG
    media_image4.png
    20
    203
    media_image4.png
    Greyscale

However the examiner takes official notice the distance formula is well-known in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0066397 (Kranz) in view of US Publication 2002/0020214 (Potts).

Regarding claim 6,  Kranz generally discloses the above device, but does not explicilty disclose the four accelerometers are in 90° out of phase arrangement.
	However, a like reference Potts teaches “The apparatus of claim 2, wherein the four accelerometers are spaced apart by 90 degrees” [Claim 3].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz to use four accelerometers are in 90° out of phase arrangement as taught by Potts.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0066397 (Kranz) in view of US Publication 2005/0082911 (Anwar).
Regarding claim 8,  Kranz generally discloses the above device, and further discloses the one or more equations comprise: 
    PNG
    media_image5.png
    28
    66
    media_image5.png
    Greyscale

[Equation 1] and [0038], 
    PNG
    media_image6.png
    23
    55
    media_image6.png
    Greyscale
 [0033]-[0036] “Using these relationships, the magnitude of the sensed accelerations may be used to select the appropriate equations to be used in the calculation of wheel revolutions, which may in turn be used to calculate the distance traveled by the wheel” [0037], [0050].
Kranz does not explicilty disclose:
    PNG
    media_image7.png
    24
    424
    media_image7.png
    Greyscale

However, a like reference Anwar teaches

    PNG
    media_image7.png
    24
    424
    media_image7.png
    Greyscale

See FIG 2 and paragraphs [0026]-[0051] which describes dynamic equations for vehicle motion which accounts for road forces of the road tire interfaces, road slopes, grade and braking.  With the well-understood relationship of Newton’s second law, F = m*a, Equation 1 may be derived by a person of ordinary skill in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz to use 
    PNG
    media_image7.png
    24
    424
    media_image7.png
    Greyscale
as taught by Anwar to accurately calcuate wheel acceration.



Claims 9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0066397 (Kranz) in view of US Publication 2020/0041304 (Arreaza) and US Publication 2005/0082911 (Anwar).

Regarding claim 9,  Kranz generally discloses the above device, but does not explicilty disclose  the one or more equations comprise:

    PNG
    media_image8.png
    23
    571
    media_image8.png
    Greyscale

	However, a like reference Arreaza teaches 
    PNG
    media_image9.png
    27
    87
    media_image9.png
    Greyscale
 (“The different wheel speeds are obtained using the following equations: ω.sub.rlr.sub.rl=ω.sub.zR.sub.rl, ω.sub.rrr.sub.rr=ω.sub.zR.sub.rr, ω.sub.flr.sub.fl=ω.sub.zR.sub.fl, ω.sub.frr.sub.fr=ω.sub.zR.sub.fr” [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz to determine the vehicle and wheel speed as taught by Arreaza to accurately measure the speed of the vehicle.
Kranz does not explicilty disclose: 
    PNG
    media_image8.png
    23
    571
    media_image8.png
    Greyscale

However, a like reference Anwar teaches

    PNG
    media_image8.png
    23
    571
    media_image8.png
    Greyscale

See FIG 2 and paragraphs [0026]-[0051] which describes dynamic equations for vehicle motion which accounts for road forces of the road tire interfaces, road slopes, grade and braking.  With the well-understood relationship of Newton’s second law, F = m*a, Equation 2 may be derived by a person of ordinary skill in the art.
Kranz and Arreaza to use 
    PNG
    media_image8.png
    23
    571
    media_image8.png
    Greyscale
as taught by Anwar to accurately calcuate wheel acceration.

Regarding claim 11,  Kranz generally discloses the above device, but does not explicilty disclose the one or more equations comprise:

    PNG
    media_image10.png
    22
    411
    media_image10.png
    Greyscale

	However, a like reference Arreaza teaches (“The different wheel speeds are obtained using the following equations: ω.sub.rlr.sub.rl=ω.sub.zR.sub.rl, ω.sub.rrr.sub.rr=ω.sub.zR.sub.rr, ω.sub.flr.sub.fl=ω.sub.zR.sub.fl, ω.sub.frr.sub.fr=ω.sub.zR.sub.fr” [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz to determine the vehicle and wheel speed as taught by Arreaza to accurately measure the speed of the vehicle.
Kranz does not explicilty disclose: 
    PNG
    media_image10.png
    22
    411
    media_image10.png
    Greyscale

However, a like reference Anwar teaches

    PNG
    media_image10.png
    22
    411
    media_image10.png
    Greyscale

See FIG 2 and paragraphs [0026]-[0051] which describes dynamic equations for vehicle motion which accounts for road forces of the road tire interfaces, road slopes, grade and braking.  With the well-understood relationship of Newton’s second law, F = m*a, Equation 4 may be derived with Kranz, Arreaza, and Anwar by a person of ordinary skill in the art.
Kranz and Arreaza to use 
    PNG
    media_image10.png
    22
    411
    media_image10.png
    Greyscale
as taught by Anwar to accurately calcuate wheel acceration.

Regarding claim 20, Kranz generally discloses the above device but does not explicitly disclose the one or more equations comprise:

    PNG
    media_image11.png
    20
    395
    media_image11.png
    Greyscale

However, Arreaza disclsoes
    PNG
    media_image12.png
    34
    276
    media_image12.png
    Greyscale
 [0037] where the distance traveled can be derived based on this and the circumference formula.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz to determine the distance based on wheel circumference and revolutions as taught by Arreaza to accurately measure the distance traveled.
Kranz does not explicilty disclose: 
    PNG
    media_image11.png
    20
    395
    media_image11.png
    Greyscale

However, a like reference Anwar teaches

    PNG
    media_image11.png
    20
    395
    media_image11.png
    Greyscale

See FIG 2 and paragraphs [0026]-[0051] which describes dynamic equations for vehicle motion which accounts for road forces of the road tire interfaces, road slopes, grade and braking.  With the well-understood relationship of Newton’s second law, F = m*a, Equation 13 may be derived by a person of ordinary skill in the art.
Kranz and Arreaza to use 
    PNG
    media_image11.png
    20
    395
    media_image11.png
    Greyscale
as taught by Anwar to accurately calcuate wheel acceration.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0066397 (Kranz) in view of US Patent 4,063,733 (Benedict).

Regarding claim 10,  Kranz generally discloses the above device, but does not explicilty disclose the one or more equations comprise:

    PNG
    media_image13.png
    25
    238
    media_image13.png
    Greyscale

However, this is a well-known kinetic equation, and a like reference Benedict teaches 

    PNG
    media_image14.png
    56
    159
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    20
    169
    media_image15.png
    Greyscale
(Col 4, Ln 60) where adding the initial rotation to the 2. rotational motion would find the angular position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz to use the laws of rotation as taught by Benedict to accurately determine the angular position of the wheel.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0066397 (Kranz) in view of US 2018/0237017 (Leon) and US Publication 2005/0082911 (Anwar).

Regarding claim 12,  Kranz generally discloses the above device, but does not explicilty disclose the one or more equations comprise:

    PNG
    media_image16.png
    25
    417
    media_image16.png
    Greyscale

	However, a like reference Leon teaches

    PNG
    media_image17.png
    78
    401
    media_image17.png
    Greyscale
[0074] “with the transmission disengaged, engine torque (Teng), engine accessory torque (Tacc), and Fbrake are zero. Using the Road Load Equation, it is possible to find out the resultant deceleration a.sub.i,t(dV/dt), and we know current vehicle speed v.sub.t at a given time t. Assuming that a.sub.i,t is constant during a discretized distance d.sub.Δt, we can use Newton's equation of motion for uniform acceleration” [0075].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz to additionaliy detemrine the acceleration of the vehicle and wheel speed as taught by Leon to accurately measure the acceleration of the vehicle.
Kranz does not explicilty disclose: 
    PNG
    media_image16.png
    25
    417
    media_image16.png
    Greyscale

However, a like reference Anwar teaches

    PNG
    media_image16.png
    25
    417
    media_image16.png
    Greyscale

See FIG 2 and paragraphs [0026]-[0051] which describes dynamic equations for vehicle motion which accounts for road forces of the road tire interfaces, road slopes, grade and braking.  With 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz and Leon to use 
    PNG
    media_image16.png
    25
    417
    media_image16.png
    Greyscale
as taught by Anwar to accurately calcuate wheel acceration.

Regarding claim 13, Kranz generally discloses the above device, but does not explicilty disclose the one or more equations comprise:

    PNG
    media_image18.png
    82
    535
    media_image18.png
    Greyscale

However, a like reference Leon teaches

    PNG
    media_image17.png
    78
    401
    media_image17.png
    Greyscale
[0074] “with the transmission disengaged, engine torque (Teng), engine accessory torque (Tacc), and Fbrake are zero. Using the Road Load Equation, it is possible to find out the resultant deceleration a.sub.i,t(dV/dt), and we know current vehicle speed v.sub.t at a given time t. Assuming that a.sub.i,t is constant during a discretized distance d.sub.Δt, we can use Newton's equation of motion for uniform acceleration” [0075]. Equations 6-9 of the instant application are derived by manipulating Equation 5.
Kranz the vehicle and wheel speed as taught by Leon to accurately measure the speed of the vehicle.
Kranz does not explicilty disclose: 
    PNG
    media_image18.png
    82
    535
    media_image18.png
    Greyscale

However, a like reference Anwar teaches

    PNG
    media_image18.png
    82
    535
    media_image18.png
    Greyscale

See FIG 2 and paragraphs [0026]-[0051] which describes dynamic equations for vehicle motion which accounts for road forces of the road tire interfaces, road slopes, grade and braking.  With the well-understood relationship of Newton’s second law, F = m*a, Equation 6 may be derived by a person of ordinary skill in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz and Leon to use 
    PNG
    media_image18.png
    82
    535
    media_image18.png
    Greyscale
as taught by Anwar to accurately calcuate wheel acceration.

Regarding claim 14,  Kranz generally discloses the above device, but does not explicilty disclose the one or more equations comprise:

    PNG
    media_image19.png
    48
    595
    media_image19.png
    Greyscale


    PNG
    media_image17.png
    78
    401
    media_image17.png
    Greyscale
[0074] “with the transmission disengaged, engine torque (Teng), engine accessory torque (Tacc), and Fbrake are zero. Using the Road Load Equation, it is possible to find out the resultant deceleration a.sub.i,t(dV/dt), and we know current vehicle speed v.sub.t at a given time t. Assuming that a.sub.i,t is constant during a discretized distance d.sub.Δt, we can use Newton's equation of motion for uniform acceleration” [0075]. Equations 6-9 of the instant application are derived by manipulating Equation 5.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz the vehicle and wheel speed as taught by Leon to accurately measure the speed of the vehicle.
Kranz does not explicilty disclose: 
    PNG
    media_image19.png
    48
    595
    media_image19.png
    Greyscale

However, a like reference Anwar teaches

    PNG
    media_image19.png
    48
    595
    media_image19.png
    Greyscale

See FIG 2 and paragraphs [0026]-[0051] which describes dynamic equations for vehicle motion which accounts for road forces of the road tire interfaces, road slopes, grade and braking.  With the well-understood relationship of Newton’s second law, F = m*a, Equation 7 may be derived by a person of ordinary skill in the art.
Kranz and Leon to use 
    PNG
    media_image19.png
    48
    595
    media_image19.png
    Greyscale
as taught by Anwar to accurately calcuate wheel acceration.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0066397 (Kranz) in view of US Patent 9,849,880 (D’amato) and US Publication 2005/0082911 (Anwar).

Regarding claim 17, Kranz generally discloses the above device but does not explicilty disclose the one or more equations comprise:

    PNG
    media_image20.png
    23
    300
    media_image20.png
    Greyscale

However, a like reference D’amato teaches
    PNG
    media_image21.png
    50
    224
    media_image21.png
    Greyscale
”wheel brake force is F.sub.brake, driveline losses are ξ.sub.DL; effective wheel radius is R.sub.WH“ (Col 7, Ln 21)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz the vehicle and wheel speed as taught by D’amato to accurately measure the speed of the vehicle.
Kranz does not explicilty disclose: 
    PNG
    media_image20.png
    23
    300
    media_image20.png
    Greyscale

However, a like reference Anwar teaches

    PNG
    media_image20.png
    23
    300
    media_image20.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz and D’amato to use 
    PNG
    media_image20.png
    23
    300
    media_image20.png
    Greyscale
as taught by Anwar to accurately calcuate wheel acceration.


Regarding claim 18, Kranz generally discloses the above device but does not explicilty disclose the one or more equations comprise:

    PNG
    media_image22.png
    19
    323
    media_image22.png
    Greyscale


    PNG
    media_image21.png
    50
    224
    media_image21.png
    Greyscale
 wheel brake force is F.sub.brake, driveline losses are ξ.sub.DL; effective wheel radius is R.sub.WH (Col 7, Ln 21)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz the vehicle and wheel speed as taught by D’amato to accurately measure the speed of the vehicle.
Kranz does not explicilty disclose: 
    PNG
    media_image22.png
    19
    323
    media_image22.png
    Greyscale

However, a like reference Anwar teaches

    PNG
    media_image22.png
    19
    323
    media_image22.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Kranz and D’amato to use 
    PNG
    media_image22.png
    19
    323
    media_image22.png
    Greyscale
as taught by Anwar to accurately calcuate wheel acceration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857